        Case 2:21-cv-02803-RGK-MAR Document 3 Filed 03/31/21 Page 1 of 1 Page ID #:17
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Benjamin N. Gluck (SBN 203997) / Ashley D. Bowman (SBN
 286099)
 BIRD, MARELLA, BOXER, WOLPERT, NESSIM, DROOKS,
 LINCENBERG & RHOW, P.C.
 1875 Century Park East, 23rd Floor
 Los Angeles, CA 90067
 Phone: (310) 201-2100
 bgluck@birdmarella.com; abowman@birdmarella.com

 ATTORNEY(S) FOR: Plaintiff    John Doe
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                              CASE NUMBER:
JOHN DOE


                                     v.
                                                              Plaintiff(s),      2:21-cv-02803

UNITED STATES OF AMERICA, ET AL.                                                             CERTIFICATION AND NOTICE
                                                                                               OF INTERESTED PARTIES
                                                             Defendant(s)                           (Local Rule 7.1-1)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for Plaintiff John Doe
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                  CONNECTION / INTEREST




         March 31, 2021
         Date                                              Signature
                                                           Benjamin D. Gluck

                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Plaintiff John Doe
CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
                                                                                                                       American LegalNet, Inc.
                                                                                                                       www.FormsWorkFlow.com
